



EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (“Agreement”), effective as of April 2, 2003, the date
Employee commences services for the Company (“Effective Date”), is made and
entered into by and between DOLLAR GENERAL CORPORATION (the “Company”) and David
A. Perdue (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Employee upon the terms and subject to
the conditions hereinafter set forth, and Employee desires to accept such
employment;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

Employment Terms

1.

Employment.  Subject to the terms and conditions of this Agreement, the Company
agrees to employ Employee as Chief Executive Officer.

2.

Term.  The term of this Agreement shall be until March 31, 2007 (“Term”), unless
otherwise terminated pursuant to Paragraphs 6, 7, 8, 9, 10 or 11 hereof.

3.

Position, Duties and Administrative Support.

a.

Position.  Employee shall serve as Chief Executive Officer and as such will also
serve as an employee Director on the Board of Directors of the Company.
 Employee shall report to the Board of Directors and perform such duties and
responsibilities as may be prescribed from time-to-time by the Board of
Directors, which shall be consistent with the responsibilities of similarly
situated executives of comparable companies in similar lines of business.

b.

Full-Time Efforts.  Employee shall perform and discharge faithfully, diligently
and to the best of his ability such duties and responsibilities and shall devote
his full-time efforts to the business and affairs of the Company. Employee
agrees to promote the best interests of the Company and to take no action that
in any way damages the public image or reputation of the Company, its
subsidiaries or its affiliates.

c.

Administrative Support.  Employee shall be provided with office space and
administrative support commensurate with his position as Chief Executive Officer
of the Company.

d.

No Interference With Duties.  Employee shall not devote time to other activities
which would inhibit or otherwise interfere with the proper performance of his
duties, and shall not be directly or indirectly concerned or interested in any
other occupation, activity or interest in any business whatsoever other than by
reason of holding an interest as a minority shareholder, securities or debenture
holder in a corporation quoted on a nationally recognized exchange provided,
however, that it shall not be a violation of this Agreement for Employee to (i)
devote reasonable periods of time to charitable and community activities and
industry or professional activities, (ii) to serve on the board of directors of
one active for-profit company other than the Company during the first two years
of the Term and, thereafter, to serve on the boards of directors of up to two
active for-profit companies other than the Company; provided, however, that in
its sole discretion the Board of Directors of the Company may permit Employee to
serve on additional boards as it may determine from time to time, and/or (iii)
manage personal business interests and investments, so long as such activities
do not interfere with the performance of Employee’s responsibilities under this
Agreement.

4.

Work Standard.  Employee hereby agrees that he shall at all times comply with
and abide by all terms and conditions set forth in this Agreement, and all
applicable work policies, procedures and rules as may be issued by Company.
 Employee also agrees that he shall comply with all federal, state and local
statutes, regulations and public ordinances governing the performance of his
duties hereunder.

5.

Compensation and Benefits.

a.

Base Salary.  Subject to the terms and conditions set forth in this Agreement,
the Company shall pay Employee, and Employee shall accept, an annual salary
(“Base Salary”) in the amount of Nine Hundred Thousand and No/100 Dollars
($900,000.00).  The Base Salary shall be paid in accordance with the Company’s
normal payroll practices and may be increased from time to time at the sole
discretion of the Board of Directors of the Company.

b.

Incentive, Savings and Retirement Plans.  During the Term, Employee shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to senior executive
officers of the Company (“Peer Employees”), and on the same basis as such Peer
Employees, except as to benefits that are specifically applicable to Employee
pursuant to this Agreement.  Without limiting the foregoing, the following
provisions shall apply with respect to Employee:

(i)

Incentive Bonus.  Employee’s incentive compensation for the Term of this
Agreement shall be determined under the Company’s bonus program for executives
established by the Board of Directors of the Company in its discretion.  For the
2003 fiscal year, Employee shall receive a bonus equal to at least 50% of his
Base Salary and is eligible to receive his target bonus of 80% of Base Salary up
to a maximum payout of 160% of Base Salary.  For the period of the Term after
fiscal year 2003, Employee’s annual target bonus shall be 80% of his Base Salary
with an opportunity to achieve a bonus payout of up to 160% of Base Salary.  The
actual bonus paid pursuant to this Paragraph 5(b)(i) shall be based on
performance criteria established by the Board of Directors of the Company in
accordance with the terms and conditions of the bonus program for executives.

(ii)

Stock Options.  The Company shall grant to Employee on the Effective Date under
the 1998 Stock Incentive Plan, as amended from time to time, or any successor
plan thereof five hundred thousand (500,000) non-qualified stock options to
purchase Company stock (the “Initial Options”).  In addition, as an inducement
to accept employment with the Company, the Company shall grant on the Effective
Date and pursuant to resolutions of the Board of Directors of the Company
another five hundred thousand (500,000) non-qualified stock options to purchase
Company stock (the “Inducement Grant”).  All options granted pursuant to this
Paragraph 5(b)(ii) shall have a term of ten years and pursuant to the terms of
grant agreements shall generally vest based on a schedule of three hundred
thirty-three thousand three hundred thirty-three (333,333) shares, three hundred
thirty-three thousand three hundred thirty-three (333,333) shares and three
hundred thirty-three thousand three hundred thirty-four (333,334) shares
respectively on each successive annual anniversary of the date of grant.  No
later than the first anniversary of the Effective Date, the Company shall file
with the Securities and Exchange Commission a registration statement on Form S-8
covering the options in the Inducement Grant.  Except as otherwise provided
herein, all unvested options shall be forfeited upon Employee’s termination
prior to any respective anniversary date unless the Company and Employee
otherwise agree in writing.  Employee shall not be eligible to receive another
grant of options until the Board of Directors meeting during the Company’s 2006
fiscal year in which options are regularly granted to employees under the 1998
Stock Incentive Plan, as amended from time to time, or any successor plan
thereof, unless the Board of Directors of the Company determines otherwise in
its sole discretion.

(iii)

Signing Bonus.

(A)

Restricted Stock.  The Company shall grant to Employee on the Effective Date
pursuant to resolutions of the Board of Directors of the Company that number of
shares of restricted common stock of the Company having a fair market value
equal to $1,000,000, determined by reference to the closing price of such stock
as reported on the New York Stock Exchange as of the day of grant.  Subject to
the following sentence, such restricted stock shall vest ratably over five (5)
years (i.e. 20% per year) as of each successive annual anniversary of the date
of grant.  No later than the first anniversary of the Effective Date, the
Company shall file with the Securities and Exchange Commission a registration
statement on Form S-8 covering the restricted stock granted pursuant to this
paragraph 5(b)(iii)(A).  Except as otherwise provided herein, all unvested
restricted stock shall be forfeited upon Employee’s termination of employment
with the Company prior to any respective anniversary date unless the Company and
Employee otherwise agree in writing.  

(B)

Cash.  Within ten (10) business days, the Company shall pay to Employee on the
Effective Date of this Agreement Two Hundred Seventy Thousand Dollars and No/100
($270,000.00).  

(iv)

Supplemental Executive Retirement Plan.  In lieu of participation in the
Company’s supplemental executive retirement plan for key employees, the Company
shall enter into an individual arrangement with Employee providing a mutually
agreeable SERP benefit (“SERP”).  Such SERP shall provide benefits consistent
with the formula and other terms outlined on Exhibit A to this Agreement.

c.

Welfare Benefit Plans.  During the Term, Employee and Employee’s eligible
dependents shall be eligible for participation in, and shall receive all
benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) (“Welfare Plans”) to the extent
applicable generally to Peer Employees.  Without limiting the foregoing,
Employee shall be provided with life insurance which in the aggregate provides a
death benefit of not less than two and one-half (2.5) times his Base Salary.

d.

Vacation.  Upon Employee’s employment date and each annual anniversary
thereafter through the Term, Employee shall be granted four (4) weeks’ paid
vacation.  Any granted but unused vacation as of an annual anniversary date
shall be forfeited as of such applicable date.

e.

Business Expenses.  Employee shall be reimbursed for all reasonable business
expenses incurred in carrying out the work hereunder. Employee shall follow the
Company’s expense procedures that generally apply to other Company employees in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Employees.  

f.

Perquisites.  Employee shall be entitled to receive such executive perquisites,
fringe and other benefits as are provided to the senior most executives and
their families under any of the Company’s plans and/or programs in effect from
time to time and such other benefits as are customarily available to executives
of the Company and their families.  Perquisites shall include up to thirty (30)
hours annually of personal use of the Company plane provided that Employee shall
reimburse the Company for such use pursuant to the Company’s Aircraft Lease
Agreement.

g.

Moving Expenses.  The Company will reimburse Employee for reasonable and
customary moving expenses directly related to Employee's relocation from
Sudbury, Massachusetts to the Nashville, Tennessee area in accordance with the
terms of the Company’s relocation policy.

h.

Accounting and Legal Fees.  Within, ten (10) days following receipt of
appropriate written documentation, the Company will reimburse Employee up to
$20,000 for reasonable and customary accounting and legal fees and expenses
incurred by Employee with respect to the negotiation and execution of this
Agreement.  

6.

Termination for Cause.  This Agreement may be terminated immediately at any time
by the Company without any liability owing to Employee or Employee’s
beneficiaries under this Agreement, except Base Salary through the date of
termination and benefits under any plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement, under the following
conditions, each of which shall constitute “Cause” or “Termination for Cause”:

a.

Any act by Employee involving fraud and any breach by Employee of applicable
regulations of competent authorities in relation to trading or dealing with
stocks, securities, investments and the like or any act by Employee resulting in
an investigation by the Securities and Exchange Commission which, in each case,
the Board of Directors determines in its sole and absolute discretion materially
adversely affects the Company or Employee’s ability to perform his duties under
this Agreement;

b.

Attendance at work in a state of intoxication or otherwise being found in
possession at his place of work of any prohibited drug or substance, possession
of which would amount to a criminal offense;

c.

Assault or other act of violence against any employee of the Company or other
person during the course of his employment;

d.

Conviction of any felony or misdemeanor involving moral turpitude;

e.

The continued failure of Employee to perform substantially Employee’s duties
with the Company (other than any such failure resulting from incapacity due to
Disability, and specifically excluding any failure by Employee, after good
faith, reasonable and demonstrable efforts, to meet performance expectations for
any reason), after a written demand for substantial performance is delivered to
Employee by the Board of Directors of the Company which specifically identifies
the manner in which such Board believes that Employee has not substantially
performed Employee’s duties.

The cessation of employment of Employee shall not be deemed to be for Cause
unless and until there shall have been delivered to Employee a copy of a
resolution duly adopted by the affirmative vote of not less than three-fourths
of the entire membership of the Board of Directors of the Company at a meeting
of such Board of Directors called and held for such purpose (after reasonable
notice is provided to Employee and Employee is given an opportunity, together
with counsel, to be heard before such Board of Directors), finding that, in the
good faith opinion of such Board of Directors, Employee is guilty of the conduct
described in any one or more of subparagraphs (a) through (e) above, and
specifying the particulars thereof in detail.

7.

Termination Upon Death.  Notwithstanding anything herein to the contrary, this
Agreement shall terminate immediately upon Employee’s death, and the Company
shall have no further liability to Employee or his beneficiaries under this
Agreement, other than for payment of Accrued Obligations (as defined in
Paragraph 10(a)(i)) and the timely payment or provision of Other Benefits (as
defined in Paragraph 10(e)), including without limitation benefits under such
plans, programs, practices and policies relating to death benefits, if any, as
are applicable to Employee on the date of his death.  In addition, upon
Employee’s death during the Term, all of Employee’s stock options, restricted
shares and other incentive awards from the Company shall vest and become fully
exercisable, any such options or other rights in the nature of awards that may
be exercised shall remain exercisable for one year from the date of death or the
earlier expiration date of such award.

8.

Disability.  If the Company determines in good faith that the Disability of
Employee has occurred during the Term (pursuant to the definition of Disability
set forth below), it may give to Employee written notice of its intention to
terminate Employee’s employment.  In such event, Employee’s employment with the
Company shall terminate effective on the 30th day after receipt of such written
notice by Employee (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Employee shall not have returned to full-time
performance of Employee’s duties.  If Employee’s employment is terminated by
reason of his Disability, this Agreement shall terminate without further
obligations to Employee, other than for payment of Accrued Obligations (as
defined in Paragraph 10(a)(i)) and the timely payment or provision of Other
Benefits (as defined in Paragraph 10(e)), including without limitation benefits
under such plans, programs, practices and policies relating to disability
benefits, if any, as are applicable to Employee on the Disability Effective
Date.  In addition, upon Employee’s Disability during the Term:

a.

All of Employee’s stock options, restricted shares and other incentive awards
from the Company shall vest and become fully exercisable, any such options or
other rights in the nature of awards that may be exercised shall remain
exercisable for three years from the Disability Effective Date or the earlier
expiration date of such award, and

b.

Notwithstanding the foregoing, Employee will be treated for purposes of the SERP
as though the Employee continued employment with the Company during the period
of Disability until such time as the Employee is entitled the full 25% benefit
under the SERP and such SERP benefit is payable on an unreduced basis.  For
purposes of calculating his Final Average Compensation under the SERP,
Employee’s Base Salary as in effect on the date of termination shall be used as
his Base Salary for such additional years of credited service, and Employee’s
Applicable Annual Bonus (as defined in Paragraph 10(a)(ii) below) shall be used
as his annual incentive bonus for such additional years of credited service.

For purposes of this Agreement, “Disability” shall mean: (i) a long-term
disability entitling Employee to receive benefits under the Company’s long-term
disability plan as then in effect; or (ii) if no such plan is then in effect or
the plan does not apply to Employee, the inability of Employee, as determined by
the Board of Directors of the Company, to perform the essential functions of his
regular duties and responsibilities, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of six consecutive months.  At
the request of Employee or his personal representative, the Board of Directors’
determination that the Disability of Employee has occurred shall be certified by
two physicians mutually agreed upon by Employee, or his personal representative,
and the Company.  Failing such independent certification (if so requested by
Employee), Employee’s termination shall be deemed a termination by the Company
without Cause and not a termination by reason of his Disability.

9.

Employee’s Termination of Employment.  Employee’s employment may be terminated
at any time by Employee for Good Reason or no reason.  For purposes of this
Agreement, “Good Reason” shall mean:

a.

Without the written consent of Employee, the assignment to Employee of any
duties inconsistent in any material respect with Employee’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as in effect on the Effective Date, or any other action by the
Company which results in a demonstrable diminution in such position, authority,
duties or responsibilities (including without limitation a continuing shift of
material responsibility from the Chief Executive Officer position to the
Chairman position if Employee does not serve in both capacities), excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Employee;

b.

A reduction by the Company in Employee’s Base Salary or target bonus level as in
effect on the Effective Date or as the same may be increased from time to time;

c.

The failure by the Company to continue in effect any “pension plan or
arrangement” or any “compensation plan or arrangement” in which Employee
participates or the elimination of Employee’s participation in any such plan
(except for across-the-board plan changes or terminations similarly affecting at
least ninety-five percent (95%) of all executive employees of the Company,
provided, however, that it is agreed that the SERP provided for in Paragraph
5(b)(iv) is not subject to this exception);

d.

The Company’s requiring Employee, without his consent, to be based at any office
or location other than in metropolitan Nashville, Tennessee;

e.

The material breach by the Company of any provision of this Agreement; or

f.

The failure of any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

Good Reason shall not include Employee’s death or Disability.  Employee’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder, provided that
Employee raises to the attention of the Board of Directors of the Company any
circumstance he believes in good faith constitutes Good Reason within ninety
(90) days after occurrence or be foreclosed from raising such circumstance
thereafter.  The Company shall have an opportunity to cure any claimed event of
Good Reason (other than under subparagraph (f) above) within 30 days of notice
from Employee.  

If Employee terminates his employment for Good Reason, upon the execution and
effectiveness of the Release attached hereto and made a part hereof (the
“Release”), he shall be entitled to the same benefits he would be entitled to
under Paragraph 10 if Terminated without Cause or Paragraph 11 if terminated
after a Change in Control, but not both, as applicable.  If Employee terminates
his employment without Good Reason, this Agreement shall terminate without
further obligations to Employee, other than for payment of Accrued Obligations
(as defined in Paragraph 10(a)(i)) and the timely payment or provision of Other
Benefits (as defined in Paragraph 10(e)).

10.

Termination without Cause.  If Employee’s employment is terminated by the
Company without Cause prior to the expiration of the Term (it being understood
by the parties that termination by death, Disability or expiration of this
Agreement shall not constitute termination without Cause), then Employee shall
be entitled to the following benefits upon the execution and effectiveness of
the Release; provided, however, that Employee shall not be entitled to payments
under this Paragraph 10 if he is entitled to payments under Paragraph 11:

a.

The Company shall pay to Employee commencing after the later of the date of
termination or the execution and effectiveness of the Release, the aggregate of
the following amounts:

(i)

in a lump sum in cash within 30 days, the sum of (A) Employee’s Base Salary
through the date of termination to the extent not theretofore paid, (B) any
accrued expenses and vacation pay to the extent not theretofore paid, and (C)
unless Employee has elected a different payout date in a prior deferral
election, any compensation previously deferred by Employee (together with any
accrued interest or earnings thereon) to the extent not theretofore paid (the
sum of the amounts described in subparagraphs (A), (B) and (C) shall be referred
to in this Agreement as the “Accrued Obligations”);

(ii)

in installment ratably over twenty-four (24) months in accordance with the
Company’s normal payroll cycle and procedures, the amount equal to the two and
one-half (2.5) times the sum of (A) Employee’s annual Base Salary in effect as
of the date of termination, and (B) Employee’s Applicable Annual Bonus (as
defined below).  For purposes of this Agreement, “Applicable Annual Bonus” means
the greater of Employee’s actual annual incentive bonus from the Company earned
in the fiscal year immediately preceding the fiscal year in which Employee’s
termination date falls or Employee’s target annual incentive bonus (i.e., 80% of
Base Salary) for the year in which Employee’s termination date falls; and

(iii)  With respect to Paragraph 10(a)(ii), the Company may, at any time and in
its sole discretion, make a lump sum payment of all amounts, or all remaining
amounts, due to Employee; and

b.

Employee’s stock options and restricted shares granted pursuant to Paragraphs
5(b)(ii) and 5(b)(iii) respectively shall fully vest and shall remain
exercisable as  provided in the applicable agreement evidencing such awards; and

c.

Employee will be treated for purposes of the SERP as having five (5) additional
years of continuous service with the Company as determined by the SERP service
formula set forth in Exhibit A of this Agreement.  For purposes of calculating
his Final Average Compensation under the SERP, Employee’s Base Salary as in
effect on the date of termination shall be used as his Base Salary for such
additional years of credited service, and Employee’s Applicable Annual Bonus (as
defined in Paragraph 10(a)(ii) above) shall be used as his annual incentive
bonus for such additional years of credited service; and

d.

For thirty (30) months after Employee’s date of termination, the Company shall
pay the premium for Employee’s participation in the Company’s retiree medical
plan in accordance with his elected coverage in place at the time of termination
of employment; provided, however, that if the Company’s retiree medical
insurance benefits in effect as of Employee’s date of termination are materially
less favorable to Employee than the Company’s retiree medical benefits as in
effect on the Effective Date, the Company shall, at the request of Employee, pay
for or provide medical benefits to Employee no less favorable than the Company’s
retiree medical benefits in effect as of the Effective Date; and provided,
further, that if Employee becomes re-employed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the medical and other welfare benefits described herein shall be
secondary to those provided under such other plan during such applicable period
of eligibility.  If such payment of premiums by the Company is taxable to
Employee, the Company shall make an additional payment to Employee equal to
local, state and federal taxes owed on such premium payments; and

e.

To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Employee any other accrued amounts or accrued benefits required to be
paid or provided or which Employee is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company (such other
amounts and benefits shall be referred to in this Agreement as the “Other
Benefits”).

11.

Change in Control.

a.

Defined Terms.

(i)

“Beneficial Ownership” shall mean beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act.

(ii)

“Business Combination” shall mean a reorganization, merger or consolidation of
the Company or sale or other disposition of all or substantially all of the
assets of the Company.

(iii)

“Change in Control” shall mean the occurrence of any of the following:

(A)

The Consummation of an acquisition after which any Person shall have Beneficial
Ownership of 35% or more of the Voting Securities of the Company; provided,
however, that for purposes of the preceding sentence, the following acquisitions
of Voting Securities of the Company shall not constitute a Change in Control:

1.

ownership or an acquisition by Cal Turner, James Stephen Turner or a member or
members of his or their immediate family or any trust, partnership, foundation
or similar entity for the exclusive benefit of any such persons (collectively,
the “Turner Family Interests”);

2.

any acquisition directly from the Company;

3.

any acquisition by the Company or an affiliate which the Company Controls;

4.

any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or a subsidiary of the Company;

5.

any acquisition by a qualified pension plan or publicly held mutual fund;

6.

any acquisition by the Employee or a Group that includes the Employee; or

7.

any Business Combination which would not otherwise constitute a Change in
Control because of the application of clauses (1), (2) and (3) of Paragraph
11(a)(iii)(C).

(B)

A change in the composition of the Board of Directors of the Company whereby
individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board of Directors; or

(C)

Consummation of a Business Combination, unless, immediately following such
Business Combination, all of the following three conditions are met:  

(1)

all or substantially all of the individuals and entities who held Beneficial
Ownership, respectively, of the Voting Securities of the Company immediately
prior to such Business Combination beneficially own, directly or indirectly, 65%
or more of the combined voting power of the Voting Securities of the corporation
surviving or resulting from such Business Combination, (including, without
limitation, a corporation which as a result of such transaction holds Beneficial
Ownership of all or substantially all of the Voting Securities of the Company or
all or substantially all of the Company’s assets) (such surviving or resulting
corporation to be referred to as “Surviving Company”), in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Voting Securities of the Company;

(2)

no Person (excluding any corporation resulting from such Business Combination,
the Turner Family Interests, any qualified pension plan, a publicly held mutual
fund, the Employee or a Group including the Employee, or an employee benefit
plan (or related trust) of the Company or Surviving Company) holds Beneficial
Ownership, directly or indirectly, of 35% or more of the combined voting power
of the then outstanding Voting Securities of Surviving Company except to the
extent that such ownership existed immediately prior to the Business
Combination; and

(3)

at least a majority of the members of the board of directors of the Surviving
Company were members of the Incumbent Board at the earlier of the date of
execution of the initial agreement, or of the action of the Board of Directors
of the Company, providing for such Business Combination.

(iv)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

(v)

“Consummation” shall mean the completion of the final act necessary to complete
a transaction as a matter of law, including, but not limited to, any required
approvals by the corporation’s shareholders and board of directors, the transfer
of legal and beneficial title to securities or assets and the final approval of
the transaction by any applicable domestic or foreign governments or
governmental agencies.

(vi)

“Control” shall mean, in the case of a corporation, Beneficial Ownership of more
than 50% of the combined voting power of the corporation’s Voting Securities, or
in the case of any other entity, Beneficial Ownership of more than 50% of such
entity’s voting equity interests.

(vii)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(viii)

“Group” shall have the meaning set forth in Section 14(d) of the Exchange Act.

(ix)

“Incumbent Board” shall mean those individuals who constitute the Board of
Directors of the Company as of the Effective Date of this Agreement plus any
individual who shall become a director subsequent to such date whose election or
nomination for election by the shareholders was approved by a vote of at least
75% of the directors then comprising the Incumbent Board.  Notwithstanding the
foregoing, no individual who shall become a director of the Board of Directors
of the Company subsequent to the Effective Date whose initial assumption of
office occurs as a result of an actual or threatened election contest (within
the meaning of Rule 14a-11 of the Regulations promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors shall be a member of the Incumbent Board.

(x)

“Person” shall mean any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of Exchange Act.

(xi)

“Voting Securities” shall mean the outstanding voting securities of a company
entitling the holder thereof to vote generally in the election of such company’s
directors.

b.

Eligibility.  Except as otherwise provided herein, if Employee is involuntarily
terminated by the Company at any time during the two year period following a
Change in Control for reasons other than Cause or he shall voluntarily terminate
his employment with the Company for Good Reason as defined in Paragraph 9 at any
time during the two year period following a Change in Control, Employee shall be
entitled to receive the benefits described in this Paragraph 11.

c.

Benefits.  Subject to the execution and effectiveness of the Release, Employee
shall be entitled to receive the following benefits:

(i)

The Company shall pay to Employee, in a lump sum in cash within 30 days after
the later of the date of termination or the execution and effectiveness of the
Release, the aggregate of the following amounts:

(A)

the Accrued Obligations (as defined in Paragraph 10(a)(i)); and

(B)

the amount equal to three (3) times the sum of (x) Employee’s annual Base Salary
as in effect as of the date of termination or, if higher, as of the date
immediately preceding the Change in Control, and (y) Employee’s Applicable
Annual Bonus (as defined in Paragraph 10(a)(ii)); and

(ii)

All of Employee’s stock options, restricted shares and other incentive awards
from the Company shall fully vest and shall remain exercisable in accordance
with the terms of the 1998 Stock Incentive Plan, as amended from time to time,
or any successor plan thereof whether or not granted under such plan; and

(iii)

Employee will be treated for purposes of the SERP as having five (5) additional
years of continuous service with the Company as determined by the SERP service
formula set forth in Exhibit A of this Agreement.  For purposes of calculating
his Final Average Compensation under the SERP, Employee’s Base Salary as in
effect on the date of termination or, if higher, as of the date immediately
preceding the Change in Control, shall be used as his Base Salary for such
additional years of credited service, and Employee’s Applicable Annual Bonus (as
defined in Paragraph 10(a)(ii) above) shall be used as his annual incentive
bonus for such additional years of credited service; and

(iv)

For thirty-six (36) months after Employee’s date of termination the Company
shall pay the premium for Employee’s participation in the Company’s retiree
medical plan in accordance with his elected coverage in place at the time of
termination of employment; provided, however, that if the Company’s retiree
medical insurance benefits in effect as of Employee’s date of termination are
materially less favorable to Employee than the Company’s retiree medical
benefits as in effect on the Effective Date, the Company shall, at the request
of Employee, pay for or provide medical benefits to Employee no less favorable
than the Company’s retiree medical benefits in effect as the Effective Date; and
provided, further, that if Employee becomes re-employed with another employer
and is eligible to receive medical or other welfare benefits under another
employer provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility.  If such payment of premiums by the Company is
taxable to Employee, the Company shall make an additional payment to Employee
equal to local, state and federal taxes owed on such premium payments; and  

(v)

To the extent not theretofore paid or provided, the Company shall timely pay or
provide to Employee any Other Benefits (as defined in Paragraph 10(e)).

12.

Excise Tax Gross-Up.

a.

Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined as provided below that any
payment or distribution by the Company to or for the benefit of Employee
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Paragraph 12) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by Employee with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Employee
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments.  

b.

All determinations required to be made under this Paragraph 12, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be used in arriving at such determination, shall
be made by the tax department of an independent public accounting firm (the
“Accounting Firm”) which shall be engaged by the Company prior to the time of
the first Payment to Employee.  The Accounting Firm selected shall not be
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control. The Accounting Firm shall prepare and provide detailed
supporting calculations both to the Company and Employee within 15 business days
of the later of (i) the Accounting Firm’s engagement to make the required
calculations or (ii) the date the Accounting Firm obtains all information needed
to make the required calculation.  Any determination by the Accounting Firm
shall be binding upon the Company and Employee.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

c.

Any Gross-Up Payment, as determined pursuant to this Paragraph 12, shall be paid
by the Company to Employee within five (5) days of the receipt of the Accounting
Firm’s determination if the Payment is then required to satisfy an assessment or
other current demand for payment made of the Employee by federal or state taxing
authorities.  Gross-Up Payments due at a later date shall be paid to the
Employee no later than fourteen days prior to the date that the Employee’s
federal or state payment is due.  If required by law, the Company shall treat
all or any portion of the Gross-Up Payment as being subject to income tax
withholding for federal or state tax purposes.  Amounts determined by the
Company to be subject to federal or state tax withholding will not be paid
directly to Employee but shall be timely paid to the respective taxing
authority.

d.

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that Employee hereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Employee.  Conversely, if
it is later determined that the actual required Gross-Up Payment was less than
the amount paid to the Employee, the Employee shall refund the excess portion to
the Company but only to the extent that the Employee has not yet paid the excess
amount to the taxing authorities or is able to obtain a refund from the
respective taxing authorities of amounts previously paid.  The Company may
pursue at its own expense the refund on behalf of the Employee.

13.

Costs of Enforcement.  In any action taken in good faith relating to the
enforcement of this Agreement or any provision herein, subject to the aggregate
limit below, Employee shall be entitled to be paid any and all costs and
expenses incurred by him in enforcing or establishing his rights thereunder,
including, without limitation, reasonable attorneys’ fees, whether suit be
brought or not, and whether or not incurred in trial, bankruptcy or appellate
proceedings.  Subject to the aggregate limit below, Employee shall also be
entitled to be paid all reasonable legal fees and expenses, if any, incurred in
connection with any tax audit or proceeding to the extent attributable to the
application of Paragraph 4999 of the Code to any payment or benefit hereunder.
 The Company’s aggregate limit to pay costs under this Paragraph 13 is Fifty
Thousand and No/100 Dollars ($50,000).  Such payments, if any, shall be made
within five (5) business days after delivery of Employee’s respective written
requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require.

14.

Publicity; No Disparaging Statement.  Employee and the Company covenant and
agree that they shall not engage in any communi­cations which shall disparage
one another or interfere with their existing or prospective business
relationships.

15.

Business Protection Provision Definitions.

a.

Preamble.  As a material inducement to the Company to enter into this Agreement,
and its recognition of the valuable experience, knowledge and proprietary
information Employee gained from his employment with the Company, Employee
warrants and agrees he will abide by and adhere to the following business
protection provisions in Paragraphs 15, 16, 17 and 18 herein.  In the event that
there is a breach of any of such business protection provisions or other
provisions of this Agreement, any unpaid amounts, for example those provided
under Paragraph 10(a)(ii), shall be forfeited.  

b.

Definitions.  For purposes of Paragraphs 15, 16, 17 and 18 herein, the following
terms shall have the following meanings:

(i)

“Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
the Employee and any person or Entity engaged wholly or in material part in the
discount “dollar” retail business in which the Company is engaged including but
not limited to such other similar businesses as Family Dollar Stores, Fred’s,
the 99 Cents Store and Dollar Tree Stores whereby Employee is required to or
does perform services on behalf of or for the benefit of such person or Entity
which are substantially similar to the services Employee participated in or
directed while employed by the Company or any of its affiliates (collectively
the “DG Entities”).

(ii)

“Confidential Information” shall mean the proprietary or confidential data,
information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to the DG Entities, other than “Trade
Secrets” (as defined below), which is of tangible or intangible value to any of
the DG Entities and the details of which are not generally known to the
competitors of the DG Entities.  Confidential Information shall also include:
 any items that any of the DG Entities have marked “CONFIDENTIAL” or some
similar designation or are otherwise identified as being confidential.

(iii)

“Entity” or “Entities” shall mean any business, individual, partnership, joint
venture, agency, governmental agency, body or subdivision, association, firm,
corporation, limited liability company or other entity of any kind.

(iv)

“Restricted Period” shall mean two (2) years following Employee’s termination
date.  

(v)

“Territory” shall include those states in which the Company maintains stores at
the time of termination.

(vi)

“Trade Secrets” shall mean information or data of or about any of the DG
Entities, including, but not limited to, technical or non-technical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that:  (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

(vii)

“Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to the DG Entities that were conceived,
discovered, created, written, revised or developed by Employee during the term
of his employment with the Company.

16.

Nondisclosure:  Ownership of Proprietary Property.

a.

In recognition of the need of the Company to protect its legitimate business
interests, Confidential Information and Trade Secrets, Employee hereby covenants
and agrees that Employee shall regard and treat Trade Secrets and all
Confidential Information as strictly confidential and wholly-owned by the
Company and shall not, for any reason, in any fashion, either directly or
indirectly, use, sell, lend, lease, distribute, license, give, transfer, assign,
show, disclose, disseminate, reproduce, copy, misappropriate or otherwise
communicate any such item or information to any third party or Entity for any
purpose other than in accordance with this Agreement or as required by
applicable law, court order or other legal process:  (i) with regard to each
item constituting a Trade Secret, at all times such information remains a “trade
secret” under applicable law, and (ii) with regard to any Confidential
Information, for the Restricted Period.

b.

Employee shall exercise best efforts to ensure the continued confidentiality of
all Trade Secrets and Confidential Information, and he shall immediately notify
the Company of any unauthorized disclosure or use of any Trade Secrets or
Confidential Information of which Employee becomes aware.  Employee shall assist
the Company, to the extent necessary, in the protection of or procurement of any
intellectual property protection or other rights in any of the Trade Secrets or
Confidential Information.

c.

All Work Product shall be owned exclusively by the Company.  To the greatest
extent possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended), and
Employee hereby unconditionally and irrevocably transfers and assigns to the
Company all right, title and interest Employee currently has or may have by
operation of law or otherwise in or to any Work Product, including, without
limitation, all patents, copyrights, trademarks (and the goodwill associated
therewith), trade secrets, service marks (and the goodwill associated therewith)
and other intellectual property rights.  Employee agrees to execute and deliver
to the Company any transfers, assignments, documents or other instruments which
the Company may deem necessary or appropriate, from time to time, to protect the
rights granted herein or to vest complete title and ownership of any and all
Work Product, and all associated intellectual property and other rights therein,
exclusively in the Company.

17.

Non-Interference With Employees.  Employee covenants and agrees that during the
Restricted Period he will not, either directly or indirectly, alone or in
conjunction with any other person or Entity:  (a) actively recruit, solicit,
attempt to solicit, or induce any person who, during such Restricted Period, or
within one year prior to Employee’s termination date, was an exempt employee of
the Company or any of its subsidiaries, or was an officer of any of the other DG
Entities to leave or cease such employment for any reason whatsoever; or (b)
hire or engage the services of any such person described in Paragraph 17(a)
above in any business substantially similar or competitive with that in which
the DG Entities were engaged during his employment.

18.

Non-Interference With Business.

a.

Employee and Company expressly covenant and agree that the scope, territorial,
time and other restrictions contained in this entire Agreement constitute the
most reasonable and equitable restrictions possible to protect the business
interest of the Company given: (i) the business of the Company; (ii) the
competitive nature of the Company’s industry; and (iii) that Employee’s skills
are such that he could easily find alternative, commensurate employment or
consulting work in his field which would not violate any of the provisions of
this Agreement.  Employee further acknowledges that the payments described in
Paragraphs 5, 10 and 11 are also in consideration of his covenants and
agreements contained in Paragraphs 15 through 18 hereof.  

b.

Employee covenants and agrees to not obtain or work in a Competitive Position
within the Territory for a period of two (2) years from his termination date.

19.

Return of Materials. Upon Employee’s termination, or at any point after that
time upon the specific request of the Company, Employee shall return to the
Company all written or descriptive materials of any kind belonging or relating
to the Company or its affiliates, including, without limitation, any originals,
copies and abstracts containing any Work Product, intellectual property,
Confidential Information and Trade Secrets in Employee’s possession or control.

20.

General Provisions.

a.

Amendment.  This Agreement may be amended or modified only by a writing signed
by both of the parties hereto.

b.

Binding Agreement.  This Agreement shall inure to the benefit of and be binding
upon Employee, his heirs and personal representatives, and the Company and its
successors and assigns.

c.

Waiver Of Breach; Specific Performance.  The waiver of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
breach.  Each of the parties to this Agreement will be entitled to enforce its
or his rights under this Agreement, specifically, to recover damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights existing in its or his favor.  The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its or his sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

d.

Unsecured General Creditor.  The Company shall neither reserve nor speci­fically
set aside funds for the payment of its obligations under this Agreement, and
such obligations shall be paid solely from the general assets of the Company.
 Notwithstanding the foregoing, in order to ensure the payment of the severance
benefits provided for in Paragraph 11(c)(i) of this Agreement, immediately
following the commencement of any action by a third party with the aim of
effecting a Change in Control of the Company, or the publicly-announced threat
by a third party to commence any such action, the Company shall establish an
irrevocable standby Letter of Credit issued by a national bank in favor of
Employee in the amount of the severance payment that would have been paid to
Employee under Paragraph 11(c)(i) if the date of termination had occurred on the
date of commencement, or publicly-announced threat of commencement, of such
action by the third party.  Such Letter of Credit shall provide that the issuer
thereof, subject only to Employee’s written certification to such issuer that
Employee is entitled to payment of the severance benefits pursuant to Paragraph
11(c)(i) of this Agreement and that the Company shall have failed to make
payment of such benefits to Employee, shall have the unconditional obligation to
pay the amount of such Letter of Credit to Employee in a lump sum on the first
day of the month following the receipt of Employee’s notice.  In the event that
subsequent to payment to Employee pursuant to such Letter of Credit (i) the
Company and Employee shall mutually agree that Employee shall not have been
entitled to payment of the severance benefits pursuant to Paragraph 11(c)(i) of
this Agreement or (ii) a court of competent jurisdiction shall finally adjudge
Employee not to have been entitled to payment of such severance benefits and
such judgment shall have been affirmed on appeal or shall not have been appealed
within any time period specified for the filing of an appeal, Employee shall
promptly pay to the Company the total amount previously paid to Employee by the
issuer of such Letter of Credit and no further payment shall be made to Employee
pursuant to such Letter of Credit.

e.

No Effect On Other Arrangements.  It is expressly understood and agreed that the
payments made in accordance with this Agreement are in addition to any other
benefits or compensation to which Employee may be entitled or for which he may
be eligible, whether funded or unfunded, by reason of his employment with the
Company.

f.

Tax Withholding.  There shall be deducted from each payment under this Agreement
the amount of any tax required by any govern­mental authority to be withheld and
paid over by the Company to such governmental authority for the account of
Employee.

g.

Notices.

(i)

All notices and all other communications provided for herein shall be in writing
and delivered personally to the other designated party, or mailed by certified
or registered mail, return receipt requested, or delivered by a recognized
national overnight courier service, or sent by facsimile, as follows:

If to Company to:

Dollar General Corporation

Attn:  General Counsel’s Office

1 Mission Ridge

Goodlettsville, TN  37072-2171

Facsimile:  (615) 855-5180




If to Employee to:

David A. Perdue

314 Whitworth Way

Nashville, TN  37205




(ii)

All notices sent under this Agreement shall be deemed given twenty-four (24)
hours after sent by facsimile or courier, seventy-two (72) hours after sent by
certified or registered mail and when delivered if personal delivery.

(iii)

Either party hereto may change the address to which notice is to be sent
hereunder by written notice to the other party in accordance with the provisions
of this Paragraph.

h.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee (without giving effect to conflict of
laws).

i.

Entire Agreement.  This Agreement contains the full and complete understanding
of the parties hereto with respect to the subject matter contained herein and
this Agreement supersedes and replaces any prior agreement, either oral or
written, which Employee may have with Company that relates generally to the same
subject matter.

j.

Assignment.  This Agreement may not be assigned by Employee without the prior
written consent of Company, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.

k.

Severability.  If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect, and to that end the provisions hereof shall be deemed
severable.

l.

Paragraph Headings.  The Paragraph headings set forth herein are for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement whatsoever.

m.

Interpretation.  Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
the Agreement shall not apply the assumption that the terms hereof shall be more
strictly construed against one party by reason of the rule of construction that
an instrument is to be construed more strictly against the party which itself or
through its agents prepared the agreement, it being agreed that all parties
and/or their agents have participated in the preparation hereof.

n.

Voluntary Agreement.  Employee and Company represent and agree that each has
reviewed all aspects of this Agreement, has carefully read and fully understands
all provisions of this Agreement, and is voluntarily entering into this
Agreement.  Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with legal, tax or
other adviser(s) of such party’s choice before executing this Agreement.

(Signatures on following page)





#









IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 2nd day of
April, 2003.




DOLLAR GENERAL CORPORATION




By: /s/ Melissa J. Buffington____________________

Its: Senior V.P., H.R. and Strategic Planning_______




“EMPLOYEE”




/s/ David A. Perdue__________________________

David A. Perdue







Witnessed By:

 /s/ S. Lanigan__________________





#









Addendum to Employment

Agreement with David A. Perdue




RELEASE AGREEMENT




THIS RELEASE (“Release”) is made and entered into by and between David A. Perdue
(“Employee”) and DOLLAR GENERAL CORPORATION, and its successor or assigns
(“Company”).

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on ___________________;

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, dated April 2, 2003 (“Agreement”), and this Release is
incorporated therein by reference;

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
his termination of employment, with appropriate releases, in accordance with the
Agreement;

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service he has or will provide for the Company;

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

1.

Claims Released Under This Agreement

In exchange for receiving the severance benefits described in Paragraph 10 or 11
of the Agreement and except as provided in Paragraph 2 below, Employee hereby
voluntarily and irrevocably waives, releases, dismisses with prejudice, and
withdraws all claims, complaints, suits or demands of any kind whatsoever
(whether known or unknown) which Employee ever had, may have, or now has against
Company and other current or former subsidiaries or affiliates of the Company
and their past, present and future officers, directors, employees, agents,
insurers and attorneys (collectively, the “Releasees”), arising out of or
relating to (directly or indirectly) Employee’s employment or the termination of
his employment with the Company, including but not limited to:

(a)

claims for violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Family
and Medical Leave Act, 42 U.S.C. § 1981, the Sarbanes-Oxley Act of 2002, the
National Labor Relations Act, the Labor Management Relations Act, Executive
Order 11246, Executive Order 11141, the Rehabilitation Act of 1973, or the
Employee Retirement Income Security Act;

(b)

claims for violations of any other federal or state statute or regulation or
local ordinance;

(c)

claims for lost or unpaid wages, compensation, or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
fraud, misrepresentation, conversion, tortious interference, breach of contract,
or breach of fiduciary duty;

(d)

claims to benefits under any bonus, severance, workforce reduction, early
retirement, outplacement, or any other similar type plan sponsored by the
Company; or

(e)

any other claims under state law arising in tort or contract.

2.

Claims Not Released Under This Agreement

In signing this Release, Employee is not releasing any claims that may arise
under the terms of the Agreement, that enforce his rights under the Agreement,
that arise out of events occurring after the date Employee executes this
Release, that arise under any written non-employment related contractual
obligations between the Company or its affiliates and Employee which have not
terminated as of the execution date of this Release by their express terms, that
arise under a policy or policies of insurance (including director and officer
liability insurance) maintained by the Company or its affiliates on behalf of
Employee, or that relate to any indemnification obligations to Employee under
the Company’s bylaws, certificate of incorporation, Tennessee law or otherwise.
 However, Employee understands and acknowledges that nothing herein is intended
to or shall be construed to require the Company to institute or continue in
effect any particular plan or benefit sponsored by the Company and the Company
hereby reserves the right to amend or terminate any of its benefit programs at
any time in accordance with the procedures set forth in such plans.  

Nothing in this Agreement shall prohibit Employee from engaging in protected
activities under applicable law or from communicating, either voluntarily or
otherwise, with any governmental agency concerning any potential violation of
the law.

  

3.

No Assignment of Claim.  Employee represents that he has not assigned or
transferred, or purported to assign or transfer, any claims or any portion
thereof or interest therein to any party prior to the date of this Release.

4.

Compensation.  In accordance with the Agreement, the Company agrees to pay
Employee, or if he becomes eligible for payments under Paragraph 10 or 11 but
dies before receipt thereof, his spouse or his estate, as the case may be, the
amount provided in Paragraph 10 or 11 of the Agreement.

5.

No Admission Of Liability. This Release shall not in any way be construed as an
admission by the Company or Employee of any improper actions or liability
whatsoever as to one another, and each specifically disclaims any liability to
or improper actions against the other or any other person, on the part of itself
or himself, its or his employees or agents.

6.

Voluntary Execution. Employee warrants, represents and agrees that he has been
encouraged in writing to seek advice from anyone of his choosing regarding this
Release, including his attorney and accountant or tax advisor prior to his
signing it; that this Release represents written notice to do so; that he has
been given the opportunity and sufficient time to seek such advice; and that he
fully understands the meaning and contents of this Release. He further
represents and warrants that he was not coerced, threatened or otherwise forced
to sign this Release, and that his signature appearing hereinafter is voluntary
and genuine. EMPLOYEE UNDERSTANDS THAT HE MAY TAKE UP TO TWENTY-ONE (21) DAYS TO
CONSIDER WHETHER OR NOT HE DESIRES TO ENTER INTO THIS RELEASE.  

7.

Ability to Revoke Agreement.  EMPLOYEE UNDERSTANDS THAT HE MAY REVOKE THIS
RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN (7)
DAYS OF HIS EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE
UNTIL THE EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  HE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON HIM
AND HIS HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND
ASSIGNS AND WILL BE IRREVOCABLE.





#









Acknowledged and Agreed To:

“COMPANY”

DOLLAR GENERAL CORPORATION



By:

______________________________

Its:

______________________________




I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

“EMPLOYEE”







_________________________

_____________________________________

Date

David A. Perdue







WITNESSED BY:




_________________________




_________________________

Date





#





